Opinion of the Court
Darden, Judge:
The appellant has been convicted of several charges and numerous specifications, including eight that allege the violation of paragraph 38a, Headquarters, United States Military Assistance Command, Vietnam, Directive 37-6, prohibiting the unauthorized purchase of postal money orders in excess of $200.00 per month. We granted the appellant’s petition to determine whether the directive punitively applies to the appellant’s purchase of postal money orders as alleged in specifications 4 through 11 of Charge II.
The character of this general order was recently considered in United States v Benway, 19 USCMA 345, 41 CMR 345 (1970). The Court there determined that its violation was punishable by court-martial. For the reasons expressed in Benway, the directive will likewise support the findings in this case.
The decision of the board of review is, therefore, affirmed.
Chief Judge Quinn and Judge Ferguson concur.